Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

DETAILED ACTION
Response to Arguments
In communications filed on 12/15/2021, claims 1-13 and 15-21 are presented for examination. Claims 1, 7, and 13 are independent.
Applicants’ arguments, see Applicant Arguments/Remarks filed 12/15/21, with respect to claim(s) under prior art have been fully considered and are unpersuasive. Contrary to Applicant’s arguments, Ashdown explicitly discloses updating a key on a device by storing a first key at the device (Ashdown: Fig. 3, step 310); generating a new second key (Ashdown: Fig. 3, step 312); encrypting the new second key using the first key (Ashdown: Fig. 3, step 314); transmitting the encrypted second key to the device (Ashdown: Fig. 3, step 316); decrypting the second key using the first key (Ashdown: Fig. 3, step 318); and storing the second key on the device (Ashdown: Fig. 3, step 320). 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and 
Claims 1-2, 5, 20, 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 20100174909 A1 (hereinafter ‘Ashdown’) in view of US 6377691 B1 (hereinafter ‘Swift’)

As regards claim 1, Ashdown discloses: A method comprising (Ashdown: Abstract, ¶24, i.e., method for communicating of data between devices): 
changing a first operation key for communicating between a first electronic device and a second electronic device by: (Ashdown: Fig. 3. ¶25, i.e, Abstract, changing the keys for communicating between the devices)
receiving, by a receiver of the electronic device, a first transmission including an encrypted version of a second operation key, wherein the encrypted version of the second operation key is encrypted by the first operation key, and (Ashdown: Fig. 3. ¶24-¶25, steps 312, 314)
wherein the first operation key is stored in a memory of the electronic device prior to receiving the first transmission; 
However, Ashdown does not but in analogous art, Swift (US 6377691 B1) teaches: the first operation key corresponding to an operation key previously executed as an authenticated challenge-response protocol; (Swift: Abstarct, Fig. 5A, col 3:58 to col. 4:24, i.e., session key used in authenticated challenge response protocol)
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to modify Ashdown to include commonly use case of session keys used in authenticated challenge-response protocol as taught by Swift with the motivation to prevent replay attacks in challenge-response protocols (Swift: col 3:30-48) 
Ashdown et al combination further discloses: decrypting the encrypted version of the second operation key using the first operation key to recover the second operation key; (Ashdown: Fig. 3. ¶24-¶25, steps 316, 318, i.e., decrypting the second key with the first key)
storing the second operation key in the memory of the first electronic device; and (Ashdown: Fig. 3. ¶24-¶25, steps 306, 320, i.e., storing the second key)
executing the authenticated challenge-response protocol with the second operation key. (Swift: Abstarct, Fig. 5A, col 

As regards claim 2, Ashdown et al combination discloses the method of claim 1, comprising, after decrypting the encrypted version of the second operation key using the first operation key, deleting the first operation key from the memory of the electronic device. (Ashdown: ¶21, i.e., replacing and removing i.e., deleting, the old key from the devices)

As regards claim 5, Ashdown et al combination discloses the method of claim 1, wherein the second operation key is not stored in the memory prior to receiving the first transmission. (Ashdown: Fig. 3. ¶21, ¶24-¶25)

As regards claim 20, Ashdown et al combination discloses the method of claim 1 further comprising providing a signal requesting the changing of the first operation key from the first electronic device to the second electronic device. (Ashdown: Fig. 3. ¶25, i.e, Abstract, changing the keys for communicating between the devices)

As regards claim 21, Ashdown et al combination discloses the method of claim 2 further comprising, after decrypting the 

Claims 3, 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ashdown in view of Swift in view of US 20040042620 A1 (hereinafter ‘Andrews’)

As regards claim 3, Ashdown et al combination discloses the method of claim 1. However, Andrews in analogous art teaches: wherein the first operation key is a first random number and the second operation key is a second random number that differs from the first random number. (Andrews: ¶26, i.e., the keys are random numbers)
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to modify Ashdown et al to include commonly used techniques of using random numbers as keys as taught by Andrews with the motivation to use a standard algorithm to generate the keys (Andrews: ¶26)

As regards claim 4, Ashdown et al combination discloses the method of claim 3, wherein the first and second random numbers 
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to modify Ashdown et al to include commonly used techniques of using random numbers as keys as taught by Andrews with the motivation to use a standard algorithm to generate the keys (Andrews: ¶26)

Claim 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ashdown in view of Swift in view of US 20110071734 A1 (hereinafter ‘Van’)

As regards claim 6, Ashdown et al combination discloses the method of claim 1. However, Ashdown does not but in analogous art, Van (US 20110071734 A1) teaches: wherein the first electronic device is a vehicle key fob. (Van: Fig. 1 (103), 3, ¶33, i.e., the nomadic device i.e., key fob for remotely controlling the functions of a vehicle)
Before the effective filing date of the invention, it would have been obvious to one of ordinary skill in the art to modify Ashdown to include a vehicle key fob of Van to implement the key exchange protocol taught by Andrews with the motivation to remotely control operations of vehicles (Van: ¶6) 

Claims 7-9 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 20100042838 A1 (hereinafter ‘Ho’) in view of Ashdown.

As regards claim 7, Ho discloses:  An electronic device comprising: an antenna; transceiver circuitry coupled to the antenna; a memory configured to store a first operation key and instructions; and a processor coupled to the transceiver and to the memory, the processor being configured to execute the instructions stored in the memory to cause the electronic device to: (Ho: Fig. 1 and ¶22-¶27, i.e., the transceiver (wireless transceiver includes antenna), processor, memory, instructions for exchanging key information)
However, Ho does not but in analogous art, Ashdown teaches: change the first operation key by: (Ashdown: Fig. 3. ¶25, i.e, Abstract, changing the keys for communicating between the devices)
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to modify Ho to include mechanism of replacing or changing keys as taught by Ashdown with the motivation to replace and remove compromised keys (Ashdown: ¶21)

receiving, via the transceiver circuitry and the antenna, a first transmission containing an encrypted version of a second operation key that is encrypted by the first operation key: (Ho: Fig. 1 and ¶22-¶27. See also, Ashdown: Fig. 3. ¶24-¶25, steps 312, 314, 316, i.e., sending an encrypted version of a key wherein the encrypted key is encrypted by a first key), wherein the first operation key was previously executed as an authenticated challenge-response protocol; (Ho: Figs. 3-4, ¶33-¶35, i.e., the mutual authentication protocol i.e., challenge-response for key transfer)
decrypting the encrypted version of the second operation key using the first operation key to recover the second operation key; (Ashdown: Fig. 3. ¶24-¶25, steps 316, 318, i.e., decrypting the second key with the first key)
and storing the second operation key in the memory; and (Ashdown: Fig. 3. ¶24-¶25, steps 306, 320, i.e., storing the second key)
and execute the authenticated challenge-response protocol with the second operation key. (Ho: Figs. 3-4, ¶33-¶34, 

As regards claim 8, Ho et al combination discloses the electronic device of claim 7, wherein the second operation key is not stored in the memory prior to receipt of the first transmission. (Ashdown: ¶21, i.e., replacing and removing i.e., deleting, the old key from the devices)

As regards claim 9, Ho et al combination discloses the electronic device of claim 7, wherein the execution of the instructions by the processor further cause the electronic device to delete the first operation key from the memory after recovering the second operation key. (Ashdown: Fig. 3. ¶21, ¶24-¶25)

Claims 10, 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ho in view of Ashdown in view of Andrews.

As regards claim 10, Ho et al combination discloses the electronic device of claim 7. However, Ho et al do not but in analogous art, Andrews teaches: wherein the first operation key is a first random number and the second operation key is a 
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to modify Ho et al to include commonly used techniques of using random numbers as keys as taught by Andrews with the motivation to use a standard algorithm to generate the keys (Andrews: ¶26)

As regards claim 11, Ho et al combination discloses the electronic device of claim 10, wherein the first and second random numbers are 128-bit random numbers. (Andrews: ¶26, i.e., the keys are random numbers)
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to modify Ho et al to include commonly used techniques of using random numbers as keys as taught by Andrews with the motivation to use a standard algorithm to generate the keys (Andrews: ¶26)

Claim 12, 17, 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ho in view of Ashdown in view of Van.

As regards claim 12, Ho et al combination discloses the electronic device of claim 7. However, Ho does not but in analogous art, Van teaches: wherein the electronic device is a 
Before the effective filing date of the invention, it would have been obvious to one of ordinary skill in the art to modify Ho et al to include a vehicle key fob of Van to implement the key exchange protocol taught by Ho et al with the motivation to remotely control operations of vehicles (Van: ¶6)

As regards claim 17, Ho et al combination discloses the electronic device of claim 7, wherein the electronic device is a first electronic device, the transceiver circuitry is configured to transmit the first operation key to establish a valid operation with a second electronic device. (Van: Fig. 1 (103), 3, ¶33, i.e., the nomadic device i.e., key fob for remotely controlling the functions of a vehicle)
Before the effective filing date of the invention, it would have been obvious to one of ordinary skill in the art to modify Ho et al to include a vehicle key fob of Van to implement the key exchange protocol taught by Ho et al with the motivation to remotely control operations of vehicles (Van: ¶6)

As regards claim 18, Ho et al combination discloses electronic device of claim 17, wherein the second electronic 
Before the effective filing date of the invention, it would have been obvious to one of ordinary skill in the art to modify Ho et al to include a vehicle key fob of Van to implement the key exchange protocol taught by Ho et al with the motivation to remotely control operations of vehicles (Van: ¶6)

Claims 13, 15, 16, 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ho in view of Van in view of Ashdown.

As regards claim 13, Ho discloses: An electronic device comprising: an antenna; transceiver circuitry coupled to the antenna; a memory configured to store a first operation key and instructions; and a processor coupled to the transceiver and to the memory, the processor being configured to execute the instructions stored in the memory to cause the electronic device to: (Ho: Fig. 1 and ¶22-¶27, i.e., the transceiver (wireless transceiver includes antenna), processor, memory, instructions for exchanging key information)
However, Ho does not but in analogous art, Van teaches: for communication between the electronic device and a key fob (Van: 
Before the effective filing date of the invention, it would have been obvious to one of ordinary skill in the art to modify Ho et al to include a vehicle key fob of Van to implement the key exchange protocol taught by Ho et al with the motivation to remotely control operations of vehicles (Van: ¶6) 
However, Ho et al do not but in analogous art, Ashdown teaches: receive a request for an operation key change of the first operation key; (Ashdown: Fig. 3. ¶25, i.e, Abstract, changing the keys for communicating between the devices)
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to modify Ho to include mechanism of replacing or changing keys as taught by Ashdown with the motivation to replace and remove compromised keys (Ashdown: ¶21)
Ho et al combination further discloses: generate a new operation key; (Ashdown: Fig. 3, ¶24-¶25) encrypt the new operation key using the first operation key to generate an encrypted version of the new operation key; (Ashdown: Fig. 3, ¶24-¶25)
and transmit, via the transceiver circuitry and the antenna, the encrypted version of the new operation key to the 
and removing the first operation key from the memory in response to transmitting the encrypted version of the new operation key (Ashdown: Fig. 3. ¶21, ¶24-¶25)

As regards claim 15, Ho et al combination discloses the electronic device of claim 14, wherein the execution of the instructions by the processor further cause the electronic device to store the new operation key in the memory. (Ashdown: Fig. 3. ¶24-¶25, steps 306, 320, i.e., storing the second key)

As regards claim 16, Ho et al combination discloses the electronic device of claim 13, wherein the electronic device is a vehicle control unit. (Van: Fig. 1 (103), 3, ¶33, i.e., the nomadic device i.e., key fob for remotely controlling the functions of a vehicle)
Before the effective filing date of the invention, it would have been obvious to one of ordinary skill in the art to modify Ho et al to include a vehicle key fob of Van to implement the key exchange protocol taught by Ho et al with the motivation to remotely control operations of vehicles (Van: ¶6)

claim 19, Ho et al combination discloses the electronic device of claim 13, wherein the electronic device is configured to, in response to the removing of the first operation key from the memory, prevent interaction with another key fob having the first operation key. (Ashdown: Fig. 3. ¶12, ¶25)
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to modify Ho to include mechanism of replacing or changing keys as taught by Ashdown with the motivation to replace and remove compromised keys (Ashdown: ¶21)

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SYED A ZAIDI whose telephone number is (571)270-5995. The examiner can normally be reached Monday-Thursday: 5:30AM-5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Nickerson can be reached on (469) 295-9235. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SYED A ZAIDI/Primary Examiner, Art Unit 2432